Title: To George Washington from Edmund Randolph, 17 February 1794
From: Randolph, Edmund
To: Washington, George


          
            Philadelphia feby 17. 1794
          
          The Secretary of State has the honor to inform the President of the United States, that
            he received this morning from Mr Daniel Gaines, of Georgia, two letters offering
            himself, as the successor of Major Forsyth, late marshal of that district. Mr Gaines refers to the Secretary, as knowing his character; but he
            cannot call the gentleman to mind. The only thing, which occurs, is, that Mr Gaines is
            probably a son of old Colo. Harry Gaines, of Virginia, who was formerly known to the
              President.
          
            P.S. Since writing the above, the enclosed,
              recommending Mr Watts has been received.
          
        